Title: From George Washington to Major General John Sullivan, 26 November 1778
From: Washington, George
To: Sullivan, John


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y] 26th Novemr 1778
  
I have to acknowledge your favs. of the 18th 19th and 20th Instants. I inclose you the Commissions for Colo. Henleys Regt which be pleased to deliver to Capt. Trescot the commanding Officer. I laid yours of the 20th before the Commissary General who in Vindication of his department wrote me a letter of the 25th and sent me a Copy of Mr Flints letter to you of the 30th October and Copy of Mr Champions letter of the 19th Novemr all of which I inclose to you. You will observe that Mr Wadsworth, to put things in their regular Channel, offers to take whatever Flour Messs Clarke and Nightingale may have purchased, off their hands. If this is satisfactory, he would wave the matter of the enquiry mentioned in the former part of his letter, which would involve all parties concerned in a tedious and disagreeable dispute.
I have at this instant your favr of the 23d with its inclosures, so far as respects the Commissary is answered by the above. I hope your surmises of the evacuation of Rhode Island may prove true.
Be pleased to address your next to me at Middle Brook New Jersey for which place I am setting out and near which I expect to make my quarters this Winter. I am &c.
